Let me take this
opportunity to congratulate you, Sir, and your country,
Namibia, on your election as President of the fifty-fourth
session of the General Assembly. I am convinced that your
experience and diplomatic skills will help this General
Assembly to fulfil its important tasks. I would also like to
thank the outgoing President, Mr. Didier Opertti of
Uruguay, for the guidance he provided to the fifty-third
session of the General Assembly.
Let me also take this opportunity to warmly welcome
the Republic of Nauru, the Republic of Kiribati and the
Kingdom of Tonga, which have just joined the United
Nations family.
We are gathered here at the threshold not just of a
new century but of a new millennium. It is appropriate,
therefore, that we take advantage of this important occasion
to reflect upon our situation in the world today. I speak
here not of our situation as individuals or even as nations,
but as a race.
There are many signs of progress, and there are
reasons for hope. However, the ultimate goal of world
peace still seems elusive. The number of conflicts is
significantly increasing. All over the world, millions of
civilians are the victims of well-planned and systematic
policies of killing, displacement, property destruction and
intimidation. At the end of last year, the number of people
worldwide who had been evicted from their homes stood
at more than 21 million.
East Timor and Kosovo are just two tragic examples
of typical cases of contemporary armed conflicts. These
are conflicts frequently take place within what the outside
world recognizes as State borders, rather than between
previously established States. Today, these types of wars
amount to more than 90 per cent of those raging in the
world.
To make matters even worse, the number of civilians
killed in these nominally “internal” wars is sharply
increasing. A new kind of warfare is developing in which
civilians are a primary strategic target. “Ethnic cleansing”,
massacres and a horrifying variety of war crimes have
become weapons for achieving political, economic and
military goals. Ethnic, religious, national and social
inequalities are frequently used as a smokescreen to hide
the reality of massacre and conquest from the rest of the
world. Furthermore, these inequalities are exploited by
ruthless leaders, who use them as a tool to achieve very
concrete aims. We have seen this phenomenon in almost
all of the armed conflicts of recent times — in Bosnia
and Herzegovina, Kosovo, Rwanda, Sierra Leone, the
Democratic Republic of the Congo, Angola, Afghanistan
and, most recently, in East Timor.
How should the international community react to
gross violations of human rights — violations that amount
to threats to international peace and security? When and
how can the international community seek to establish
that a sovereign Government cannot, or does not want to,
prevent a humanitarian catastrophe? When and by what
criteria does it decide to use its instruments of
enforcement?
All United Nations Member States must think hard
about these questions. We are grateful to the Secretary-
General, who made, at the beginning of this debate, a
significant contribution to such thinking.
This turn-of-the-century crime wave cries out for
new approaches and new ways of protecting vulnerable
civilian populations. Armed conflicts have in fact become
a problem for humankind, not just for the nation or
nations directly concerned.
The international community must innovate as it
seeks to solve these pressing humanitarian problems. Our
basic aim has to be human security, and here I mean
physical and not just legal security. Slovenia welcomes
15


and participates in the initiatives of like-minded countries
which are determined to give full meaning and specific
practical expression to the concept of human security. In
addition, as one answer to these challenges, new and more
sophisticated concepts of peacekeeping operations are being
developed. New methods of conflict prevention should also
be explored. Preventive diplomacy, preventive deployment,
preventive disarmament and post-conflict peace-building are
the orders of the day.
We have to ensure respect for human rights. We are
firm in our belief that a determined commitment to promote
and protect human rights has to be an underlying principle
for the activities of the United Nations at the threshold of
the new millennium. We have to create conditions for good
governance, the rule of law, sustainable development and
social justice. All of these tasks and many others require
creative thinking and bold action. Solving these thorny
problems is a prerequisite for peace and prosperity. This is
also the way to prevent conditions which directly feed the
flames of the conflicts that I have described.
As an elected member of the Security Council, we are
contributing to the maintenance of world peace and
security. We are cooperating actively in the resolution of
crises in South-Eastern Europe, Africa, Asia, Latin America
and the Middle East. We believe that special importance
should be attached to preventive action in situations posing
a potential threat to international peace but which have not
yet developed into armed conflict. Where situations have
already escalated into armed conflict, no effort should be
spared in finding a peaceful and timely resolution. We
recognize the recent Security Council mission to Jakarta
and Dili, in which Slovenia took part, as an innovative
approach by the United Nations in dealing with crisis
situations. Clearly, we welcome this.
Finally, in post-conflict situations, such as Kosovo,
continued coordinated action by the international
community is necessary. It is only by working in concert
that the United Nations, regional organizations and other
international players can be effective. Only in this way can
the difficult goals that have been set be achieved. These
goals include bringing political and economic stabilization,
democratization, the protection of human rights to the
territory in question and establishing a functional legal
system there.
The changing nature of armed conflicts is also
changing the role of the Security Council as it discharges
its primary responsibility for the maintenance of
international peace and security. We note the increased
readiness and determination of regional organizations to
take on their share of responsibility for the maintenance
of regional peace and security. As many examples of
fruitful collaboration attest, relations between the Security
Council and these regional organizations are relations not
of competition but rather of cooperation. We therefore
commend the increased role of regional organizations
under Chapter VIII of the Charter.
Let me continue by presenting some elements that
we must consider in any international response to the
changing nature of armed conflicts. There is an
unacceptably wide — even a growing — gap between the
existing norms of international humanitarian and human
rights law and common situations on the ground: human
rights are frequently and openly violated. Determined and
united action by the international community is needed to
ensure that the existing norms of human rights are fully
observed.
Those who commit war crimes and crimes against
humanity must be brought to justice. This is primarily the
responsibility of States, which must act both individually
through their national systems of justice, and collectively
through an effective international justice system. Failure
to act is no more and no less than an invitation to those
capable of creating new, even more serious cycles of
human tragedy to do just that.
Whether there is to be human progress and
development depends on the result of this confrontation
between the rule of international law and those who stand
to benefit directly from lawlessness. International
indifference can only reward such people. In this regard,
Slovenia attaches particular importance to the need to
ensure more effective, comprehensive and efficient
delivery of international justice. We are supportive of the
two existing United Nations International Criminal
Tribunals and of the ongoing process designed to give
birth to a permanent International Criminal Court. To this
end we have begun the legislative procedures necessary
to ratify the Rome Statute. We are also contributing to
efforts to complete the mandate of the Preparatory
Commission for the International Criminal Court.
Peacekeeping operations have in recent years
become increasingly multidimensional: they encompass
not only demanding military tasks but also a variety of
other functions, such as civilian police activities, support
for humanitarian assistance, practical disarmament
measures, demobilization and integration of former
combatants, and enhancing and monitoring human rights.
16


I should like to avail myself of this important occasion
to affirm that Slovenia considers peacekeeping to be one of
the key instruments available to the United Nations in
discharging its responsibility for the maintenance of
international peace and security. We have increased our
participation in United Nations peacekeeping operations —
and are committed to further increasing our participation in
the near future — not only in terms of military personnel
but also of civilian police and humanitarian aid workers.
Disarmament efforts are a vital ingredient in the
maintenance of international peace and security. The
achievements of past years have been considerable,
especially in such areas as chemical weapons and the
comprehensive ban on nuclear weapon testing. However,
there is a need to strengthen disarmament work, in the area
not only of weapons of mass destruction but also in
reducing flows of conventional arms. We hope that the
Conference on Disarmament will be strengthened as an
effective disarmament negotiation body. We also hope that
the forthcoming Review Conference of the Parties to the
Treaty on the Non-Proliferation of Nuclear Weapons (NPT)
will represent a decisive step in the strengthening of the
non-proliferation regime, and that progress will be made
towards the objective of nuclear disarmament.
I strongly believe that States Members of the United
Nations and the international community as a whole must
continue efforts to strengthen the prohibition of land mines,
which is one specific front in protecting the physical
security to which I referred. Last year our Government
established an International Trust Fund for Demining and
Mine Victim Assistance in Bosnia and Herzegovina. Our
aim is to help Bosnia and Herzegovina and other mine-
affected countries in the region get rid of those lethal,
hidden weapons, and to help those who have been wounded
by them. In only the first year of its existence, the
International Trust Fund has achieved many positive results
in Bosnia; it is now extending its activities to Kosovo.
There are many ways in which United Nations
Member States can contribute to the maintenance of
international peace and security. I would like to point out
that Slovenia has joined a number of other nations in
committing itself to tackling the security challenges of
South-Eastern Europe. In establishing the Stability Pact, the
international community has formed a framework intended
to enable the concerted and sustained action necessary to
stabilize the region. If it lives up to its early promise —
and we intend to work hard to make sure that it does — the
Stability Pact could be the key factor in bringing lasting
peace, economic recovery and development to a very
troubled neighbourhood. That such a wide range of States
and international organizations — not least the United
Nations — have committed themselves to helping in this
very ambitious task gives us grounds for hope.
In conclusion, I would like to return to the question
with which I started: at the end of the millennium, how
does the human race stand? Are there grounds for hope?
Do we have the institutions and strategies needed to deal
with our problems? If not, can we modify and redesign
them? Even in the face of tragic conflicts, I believe that
the answer to these questions must be “yes”.








